Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 3/29/2022. Claims 1-6,8-14,16-22 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extension mechanism…to mount the architectural covering” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truett et al 8,584,728 in view of Aeberli CH452162.

	In regard to claim ,1 with reference to Figures 1-3, Truett et al ‘728 discloses an elongate mounting structure, for forming a mounting unit, the elongate mounting structure being elongated along a longitudinal direction, wherein the elongate mounting structure comprises: 
An elongate main member (16) comprising: - an elongate mounting portion (shown below in marked up figure) including a front wall (18, right side) and a rear mounting wall (18, left side), the front and rear mounting walls at least partially defining a lower storage space of the elongate main member that is configured (capable of) to receive an extension mechanism (not positively recited) to mount a covering between two opposing mounting surfaces. 
A headrail portion (shown below in marked up figure) arranged above the elongate mounting portion, the headrail portion including a front headrail wall (26) and a rear headrail wall (25), the front and rear headrail walls at least partially defining an upper storage space of the elongate main member that is configured (capable of) to receive a drive assembly (70) for raising and lowering the covering (12), each of the front and rear headrail walls extending vertically between a bottom end of the respective headrail wall and a top end of the respective headrail wall, the top ends of the front and rear headrail walls forming an upper end of the elongate main member (16).
An overhang portion (28)(30) extending from the front headrail wall (26) of the headrail portion of the elongate main member (16) in a lateral direction that is perpendicular to the longitudinal direction, the overhang portion (28)(30) including attachment structure (36)(54) configured to be coupled to the covering (12) such that the covering can extend substantially vertically in front of at least part of the elongate main member (16) when the mounting unit is mounted between the opposing mounting surfaces.  

    PNG
    media_image1.png
    244
    614
    media_image1.png
    Greyscale


Truett et al ‘728 fails to disclose: 
The overhang portion extending from the top end of the front headrail wall. 
Aeberli ‘162 discloses: 
The overhang portion (15) extending from the top end of the front headrail wall (12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Truett et al ‘728 to locate the overhang portion to be at the top end of the front headrail wall as taught by Aeberli ‘162 in order to allow easier insertion or removal from below for the snap-fit connection of 48 into the attachment structure. (column 3, lines 32-39) 
In regard to claim 2, Truett et al ‘728 discloses: 
Wherein the headrail portion (shown above) and the overhang portion (28,30) are elongated in the longitudinal direction, and at least one of the headrail portion or the overhang portion (28,30) has a similar length along the longitudinal direction as the elongate mounting portion.  (shown in Figure 1)
In regard to claim 3, Truett et al ‘728 discloses:
Wherein at least one of the elongate mounting portion, the headrail portion, or the overhang portion (28,30) is formed as a profile.  
In regard to claim 4, Truett et al ‘728 discloses: 
Wherein the headrail portion (shown above) is integral with at least one of the elongate mounting portion and the overhang portion (28,30). (shown above) 
In regard to claim 5, Truett et al ‘728 fails to disclose:  
The elongate mounting portion comprises a bottom mounting wall connecting the front mounting wall and the rear mounting wall, the front, rear and bottom mounting walls at least partially defining the lower storage space for receiving the extension mechanism.
However, Truett et al ‘728 disclose a bottom wall (23) connecting the front headrail member wall and the rear headrail member wall. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Truett et al ‘728 to include a bottom wall connecting the front mounting member wall and the rear mounting member wall as taught by Truett et al ‘728 in order to provide a clean appearance to the device when viewed from below or to support items located in that space. 

In regard to claim 6, Truett et al ‘728 discloses: 
Wherein the elongate mounting portion further includes a front supporting portion and a rear supporting portion which are arranged between the elongate mounting portion and the headrail portion, the front supporting portion and the rear supporting portion being configured to support the drive assembly (70). (shown below)  

    PNG
    media_image2.png
    255
    509
    media_image2.png
    Greyscale


In regard to claim 8, Truett et al ‘728 discloses: 
Wherein the overhang portion (28,30) comprises a bottom portion, the attaching structure (32)(54) being positioned at the bottom portion of the overhang portion (28,30).  
In regard to claim 9, Truett et al ‘728 disclose: 
Wherein the overhang portion (28,30) comprises a front portion.
Truett et al ‘728 fail to disclose: 
The attaching section being positioned at the front portion of the overhang part.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the attaching section on the front portion of the overhang part since the device would still work as intended regardless of location. it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 10, Truett et al ‘728 fails to disclose: 
Wherein the attaching section includes a fabric strip having hooks or loops suitable for cooperating with a complementary fabric strip of the covering so as to attach the covering to the attaching section.  
However, the examiner takes Official Notice that it is old and well known to use hook and loop strips for attaching items together, and one having ordinary skill in the art would have known to use such for the purpose of a secure, yet releasable connection. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use hook and loops for attachment purposes. Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

	In regard to claim 11, Truett et al ‘728 as modified by Aeberli ‘162 disclose: 
Wherein the attaching structure (32)(54) comprises a reception channel (42) having a downward facing open end (when modified by Aeberli ‘162), the reception channel (42) configured to receive a top welt (48) of the covering (12).
In regard to claim 12, Truett et al ‘728 disclose:
Wherein the headrail portion forms a fixation groove that opens laterally towards the upper storage space defined by the headrail portion so as to allow a drive component of the drive assembly (70) to be fixed within the fixation groove (between projections on 21) by laterally sliding from one longitudinal end of the fixation groov

    PNG
    media_image3.png
    243
    605
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 13,14 and 16-22 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Aeberli ‘162 teaches an overhang portion extending from a top end of the headrail wall as is now claimed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634